UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4138



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD VASHON BRYANT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-47)


Submitted:   January 15, 2004             Decided: February 2, 2004


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. J. Strom Thurmond, Jr.,
United States Attorney, Rose Mary Parham, Assistant United States
Attorney, Thomas E. Booth, DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Edward Vashon Bryant appeals his jury conviction for

being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000).     He was sentenced to ten years in prison.

             On appeal, Bryant argues that there was insufficient

evidence that the firearm he possessed had traveled in interstate

commerce.    In reviewing a sufficiency challenge, “[t]he verdict of

a jury must be sustained if there is substantial evidence, taking

the   view   most   favorable   to   the     Government,   to   support   it.”

Glasser v. United States, 315 U.S. 60, 80 (1942).               “Substantial

evidence,” in the context of a criminal action, is that evidence a

reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.   See United States v. Newsome, 322 F.3d 328, 333 (4th Cir.

2003).   A defendant challenging the sufficiency of evidence to

support his conviction “bears a heavy burden.”             United States v.

Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).

             We conclude that, when viewed in the light most favorable

to the Government, there was sufficient evidence presented at trial

to establish the firearm traveled in interstate commerce.                   We

therefore affirm Bryant’s conviction and sentence. Bryant’s motion

to file a supplemental brief is denied.             We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid in the decisional process.



                                                         AFFIRMED




                                 - 3 -